J-A21022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1120 EDA 2021

                  Appeal from the Order Entered May 10, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001065-2019

    IN THE INTEREST OF: A.M.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1121 EDA 2021

                 Appeal from the Decree Entered May 10, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000223-2021


BEFORE:      KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                            FILED FEBRUARY 1, 2022

        C.C. (Mother) appeals1 from the order granting the petition filed by the

Philadelphia Department of Human Services (DHS) to involuntarily terminate

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Father filed a separate appeal from the order, which is docketed at 933 EDA
2021 and addressed in a separate memorandum.
J-A21022-21



her rights to her minor child, A.M.M. (Child), born in May of 2019, and the

decree changing Child’s permanency goal to adoption.2 After careful review,

we affirm.

       The trial court accurately summarized the facts of this matter as follows:

       [DHS] first became aware of this family on May 19, 2019, when it
       received a General Protective Services (GPS) report concerning
       allegations that Mother tested positive for Percocet at Child’s birth,
       for which she did not have a prescription. The GPS report stated
       that although [Child] did not test positive for any substances at
       her birth, she would be assessed for withdrawal and possibly
       started on a morphine treatment because [Child’s] Neonatal
       Abstinence Syndrome (NAS) score was 10, which was high. The
       GPS report alleged that Mother also had two male children that
       were residing with relatives in Bucks County, Pennsylvania.[3] The
       GPS report also alleged [that] Mother was diagnosed with anxiety
       and depression, but was not receiving treatment or prescribed
       medication.

       On May 20, 2019, DHS visited [Child] at Einstein Medical Center
       (EMC), and hospital staff confirmed that [Child] was suffering from
       severe withdrawal. Hospital staff stated that [Child] was receiving
       morphine maintenance and would need to remain hospitalized for
       further treatment. . . .

       DHS visited Mother and Father at [Child’s] paternal grandmother’s
       home on May 20, 2019. Mother denied having a history of
       substance abuse issues. Mother stated that she used one 15
       milligram Percocet pill, which she purchased illegally, to treat back
       pain. Father denied awareness of Mother’s drug use. Father also
       stated that he used drugs for 12 years until 2018, when he
       became sober.


____________________________________________


2Mother’s appeals were consolidated by this Court sua sponte. See Order,
6/24/21.

3Mother’s two older children are Child’s half-brothers. Both siblings reside
with their adoptive parent and that family’s biological children.


                                           -2-
J-A21022-21


     On June 5, 2019, DHS received a supplement to the GPS report
     alleging that Mother’s drug of choice was heroin or Phencyclidine
     (PCP). The GPS report alleged that Mother had not been able to
     maintain sobriety. The report also stated that the adoptive parent
     of [Child’s] siblings was willing to be a placement resource for
     [Child].

     [After spending several weeks in the NICU, Child was discharged
     from EMC on June 24, 2019. That same day, the trial court held
     a shelter care hearing, at which] the temporary commitment to
     DHS was ordered to stand. On that date, [Child] was placed in
     the care of her siblings’ adoptive parent, where she remains. On
     July 1, 2019, [Child] was adjudicated dependent and committed
     to DHS.

     A Single Case Plan (SCP) meeting was held on July 10, 2019, at
     which time the permanency goal was reunification. The parental
     objectives for Mother were to maintain appropriate housing and
     employment; to comply with dual diagnosis treatment; to attend
     NET three times per week; to complete three random drug
     screens; to participate in visits; and to attend parenting classes.
     Id. Mother’s single case plan objectives remained consistent
     throughout the life of the case. Id. at 14. On July 29, 2020,
     Community Umbrella Agency (CUA) changed the permanency goal
     for [Child] to adoption.

     On April 26, 2021, DHS filed petitions to change the goal from
     reunification to adoption and to involuntarily terminate Mother’s
     parental rights. [On May 10, 2021, the trial court held a hearing
     on DHS’s petitions.] At the hearing, the court heard testimony
     from [Nathan Kipp, a case manager from] Community Umbrella
     Agency (CUA), [Robert Buchofer from] Community Behavioral
     Health (CBH), [and Mother and Father, who testified on their own
     behalf.]

     [Mr. Kipp] testified that he has been the assigned worker this case
     since its inception at [Child’s] birth on May 17, 2019. N.T.
     Termination Hr’g, 5/10/2021, at 13. Mr. Kipp testified that [Child]
     came into care because Mother tested positive for Percocet at her
     birth. Id. at 13. Mr. Kipp testified that although [Child] did not
     test positive for any substances at birth, she was placed on
     morphine maintenance to help with withdrawal symptoms. Id.

     Mr. Kipp further testified that Mother’s single case plan objectives
     were as follows: (1) maintain appropriate housing and
     employment, (2) submit random drug screens, (3) attend

                                    -3-
J-A21022-21


     parenting, housing, and financial education classes through ARC,
     (4) participate in a dual diagnosis program to address her mental
     health and drug and alcohol history; and (5) participate in
     visitation. Id. at 14. Mr. Kipp rated Mother’s compliance with her
     single case plan objectives as “minimal” and Mother’s progress
     towards alleviating the reasons that brought [Child] into care as
     “none.” Id. at 23.

     Mr. Kipp testified that Mother was referred to the Clinical
     Evaluation Unit (CEU) for a forthwith drug screen and nine random
     drug screens. Id. at 14. Mother submitted a forthwith random
     drug screen on October 9, 2019 and one random drug screen on
     February 25, 2021; she did not submit additional random drug
     screens. Id. Mother tested positive for PCP in June 2019, and
     tested positive for PCP, benzodiazepine, and cocaine in February
     2021. Mr. Kipp testified that Mother enrolled in a drug and alcohol
     treatment program through Wedge Recovery Centers (The
     Wedge), which she was attending at the time of the TPR hearing.
     Id. at 15. Mr. Kipp testified that Mother also enrolled in an
     inpatient drug and alcohol treatment program through Ambrosia
     but left against medical advice after completing half of the
     program. Id. at 16. Mr. Kipp testified that Mother did not engage
     in a mental health program, although The Wedge offered a mental
     health program. Id. at 16. CUA also referred Mother to BHS for
     an evaluation, but Mr. Kipp did not receive any documentation
     that Mother attended the evaluation. Id. at 17

     Mr. Kipp testified that, Mother has engaged in ARC, but has never
     completed any of her required classes. Id. at 17. Mr. Kipp
     reported that Mother attended five support coaching classes, ten
     parenting classes, one housing class, and no financial planning
     classes. Id. at 15; 18. Mr. Kipp also reported that Mother was
     unenrolled from a program for non-participation three times
     during the life of the case. Id. at 18.

     Mr. Kipp testified that Mother’s visits with [Child] were to be
     supervised weekly at the agency for one hour. Id. at 18. Mother’s
     visits remained the same throughout the life of the case. Id. Mr.
     Kipp testified that Mother attended approximately three quarters
     of her visits with [Child]. Id. at 19. Mr. Kipp also testified that
     CUA was concerned about a potential plot by Mother to kidnap
     [Child] after a visit. Id. at 19. Mr. Kipp testified that Mother
     reached out to several people stating that she wanted to take
     [Child] from the case aid, Raymond, after a visit. Id. at 20.


                                    -4-
J-A21022-21


       Regarding Mother’s relationship with [Child], Mr. Kipp testified
       that [Child] did recognize Mother, but there was no discernible
       mother-child bond between them. Id. at 21. He added that
       [Child] never asked to visit nor expressed a desire to see Mother,
       nor did [Child] get upset when the visits ended. Id. at 16-18. Mr.
       Kipp also testified that [Child] is bonded with her kinship parents
       and everyone in the kinship family. [Child] looks to her kinship
       parents for her basic needs as well as love, support, care, and
       comfort. Id. at 33. Mr. Kipp testified that the kinship parents’
       home is a pre-adoptive home for [Child]. Id. at 33. Ms. Kipp
       advised the court that [Child] has lived with her kinship parents
       her entire life except when she was in the hospital. Id. at 16-21.
       He stated that she was doing very well in the home, and that it
       was in [Child’s] best interest to change her goal to adoption. Id.
       at 30. Mr. Kipp stated that if the court were to involuntarily
       terminate Mother’s rights, there would be no irreparable harm to
       [Child]. Id. at 22.

Trial Ct. Op., 10/20/21, at 1-6 (some formatting altered).

       On May 10, 2021, the trial court issued an opinion and goal change order

granting DHS’s petition to terminate Mother’s parental rights under Section

2511(a)(1), (2), (5), (8), and (b). Mother filed timely notices of appeal and

complied with Pa.R.A.P. 1925(a)(2)(i) and (b).4

       On appeal, Mother presents the following issues for our review:

       1. Did the court below err in finding that [DHS] had met its burden
          in proving grounds under [Section] 2511(a)(1), (2), (5), and
          (8)?

       2. Did the court below err in finding that DHS had met its burden
          to prove that termination would be in Child’s best interests,
          under [Section] 2511(b)?

____________________________________________


4 On September 27, 2021, this Court issued an order remanding this matter
to the trial court for a Rule 1925(a) opinion. The trial court timely complied
and issued a Rule 1925(a) opinion stating the reasons for the termination and
goal change orders and addressing the issues raised in Mother’s Rule 1925(b)
statement.

                                           -5-
J-A21022-21


       3. Did the court below err when it found that DHS by clear and
          convincing evidence had met its burden to change Child’s goal
          to adoption?

Mother’s Brief at 5 (some formatting altered).5

       In reviewing an appeal from an order terminating parental rights, we

apply the following standard of review:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. [In re R.J.T., 9 A.3d 1179,
       1190 (Pa. 2010)]. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. As has been often stated, an abuse of
       discretion does not result merely because the reviewing court
       might have reached a different conclusion. Instead, a decision
       may be reversed for an abuse of discretion only upon
       demonstration     of     manifest   unreasonableness,     partiality,
       prejudice, bias, or ill-will.

       As we discussed in R.J.T., there are clear reasons for applying an
       abuse of discretion standard of review in these cases. We
       observed that, unlike trial courts, appellate courts are not
       equipped to make the fact-specific determinations on a cold
       record, where the trial judges are observing the parties during the
       relevant hearing and often presiding over numerous other
       hearings regarding the child and parents. Therefore, even where
       the facts could support an opposite result, as is often the case in
       dependency and termination cases, an appellate court must resist
       the urge to second guess the trial court and impose its own
       credibility determinations and judgment; instead we must defer
       to the trial judges so long as the factual findings are supported by
____________________________________________


5 In her brief, Mother raises an additional issue concerning the trial court’s
failure to issue a Rule 1925(a) opinion addressing Mother’s claims on appeal.
However, as noted above, we remanded this matter for the trial court to
remedy this deficiency. Because the trial court filed an opinion addressing
Mother’s claims, we need not address this issue further.

                                           -6-
J-A21022-21


      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (citation omitted).

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b) . . . .

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we “may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).”   In re M.T., 101 A.3d 1163, 1179 (Pa. Super. 2014) (en banc)

(citation omitted).




                                      -7-
J-A21022-21



                            Section 2511(a)(2)

      We first address Mother’s challenge to the evidence supporting

termination under Section 2511(a)(2).         Mother’s Brief at 19.      Mother

emphasizes that a trial court “is not barred from considering” a parent’s effort

to remedy conditions after a termination petition has been filed under Section

2511(a)(2). Id. at 19. Mother claims that “[i]n many instances, [she] did

initiate such efforts” and that “there is no requirement that the efforts be

completed at some arbitrary date.”         Id. at 19-20 (emphases in original).

Specifically, she asserts that she made progress with her objectives by

attending drug and alcohol programs, engaging in classes with ARC, and

attending visits with Child. Id. at 19-20. Therefore, she concludes that there

was insufficient evidence to warrant termination under Section 2511(a)(2).

Id. at 20.

      Section 2511(a)(2) provides as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *    *      *

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).


                                      -8-
J-A21022-21


     To satisfy the requirements of [Section] 2511(a)(2), the moving
     party must prove (1) repeated and continued incapacity, abuse,
     neglect or refusal; (2) that such incapacity, abuse, neglect or
     refusal caused the child to be without essential parental care,
     control or subsistence; and (3) that the causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied. The
     grounds for termination are not limited to affirmative misconduct,
     but concern parental incapacity that cannot be remedied.

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citations and quotation

marks omitted).

     Further, this Court has explained:

     The grounds for termination of parental rights under Section
     2511(a)(2), due to parental incapacity that cannot be remedied,
     are “not limited to affirmative misconduct.” In re A.L.D., 797
     A.2d 326, 337 (Pa. Super. 2002).

        Unlike subsection (a)(1), subsection (a)(2) does not
        emphasize a parent’s refusal or failure to perform parental
        duties, but instead emphasizes the child’s present and
        future need for essential parental care, control or
        subsistence necessary for his physical or mental well-being.
        Therefore, the language in subsection (a)(2) should not be
        read to compel courts to ignore a child’s need for a stable
        home and strong, continuous parental ties, which the policy
        of restraint in state intervention is intended to protect. This
        is particularly so where disruption of the family has already
        occurred and there is no reasonable prospect for reuniting
        it.

     In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (internal citations
     and quotation marks omitted).

     Thus, while “sincere efforts to perform parental duties,” can
     preserve parental rights under subsection (a)(1), those same
     efforts may be insufficient to remedy parental incapacity under
     subsection (a)(2). “Parents are required to make diligent efforts
     toward the reasonably prompt assumption of full parental
     responsibilities.” [A.L.D., 797 A.2d at 340]. A “parent’s vow to
     cooperate, after a long period of uncooperativeness regarding the
     necessity or availability of services, may properly be rejected as
     untimely or disingenuous.” Id.

                                     -9-
J-A21022-21



In re Z.P., 994 A.2d 1108, 1117-18 (Pa. Super. 2010) (some citations

omitted and formatting altered).

      Here, the trial court addressed Section 2511(a)(2) as follows:

      Applying [Section 2511](a)(2) to this case, it is clear that DHS
      met its burden of demonstrating that termination of Mother’s
      parental rights and changing the Child’s goal to adoption was
      proper. [Child] was initially placed in DHS care because Mother
      tested positive for Percocet at [Child’s] birth, for which she did not
      have a prescription. Although [Child] did not test positive for any
      substances, she was experiencing significant withdrawal
      symptoms and spent several weeks in the NICU on morphine
      maintenance.       Additionally, the evidence established that
      incapacity under [Section 2511(a)(2)] existed given that Mother
      failed to demonstrate a concrete desire or ability to remedy the
      conditions that led to [Child’s] placement. Mother failed to
      participate in a mental health treatment program to address her
      mental health concerns. Mother also tested positive for PCP,
      cocaine, and benzodiazepine in February 2021. Moreover, while
      Mother engaged in various ARC services, she failed to complete
      classes for parenting, housing, and financial planning.

      This court found that Mother’s failure to fully or substantially
      comply with her single case plan objectives throughout the case
      left [Child] without essential parental care, control, or subsistence
      necessary for her physical or mental well-being, and the causes of
      the incapacity will not be remedied by Mother. For these reasons,
      the court found that clear and convincing evidence existed to
      justify the involuntary termination of Mother’s parental rights
      pursuant to [Section] 2511(a)(2).

Trial Ct. Op. at 11.

      Following our review, we find no abuse of discretion or error of law in

the trial court’s conclusion that DHS presented clear and convincing evidence

to support termination of Mother’s parental rights under Section 2511(a)(2).

See S.P., 47 A.3d at 826-27; see also R.N.J., 985 A.2d at 276.



                                     - 10 -
J-A21022-21



      The record reflects that after Child was placed in kinship care in June of

2019, Mother’s SCP objectives were as follows: (1) maintain appropriate

housing and employment, (2) complete three random drug screens, (3) attend

parenting, housing, and financial education classes through ARC, (4)

participate in a dual diagnosis program to address her mental health and drug

and alcohol history, and (5) participate in visitation. See N.T. Termination

Hr’g at 14. The trial court credited Mr. Kipp’s testimony that Mother minimally

complied with her permanency objectives and made no progress in achieving

them. See id. at 23.

      As noted by the trial court, Mr. Kipp testified that Mother attended

approximately three-quarters of her visits with Child. Id. at 19. However,

visitation never progressed further than one-hour supervised visits at the

agency due to Mother’s noncompliance, drug use, unstable housing, and

unaddressed mental health concerns. Id.

      As to Mother’s ARC classes, Mr. Kipp reported that Mother attended five

support coaching classes, ten parenting classes, one housing class, and no

financial planning classes. Id. at 15. However, Mother did not complete any

of the required classes and was unenrolled for non-participation three

separate times. Id. at 15.

      With respect to Mother’s dual diagnosis and drug testing objectives, Mr.

Kipp testified that Mother was enrolled in an alcohol treatment program at the

time of the termination hearing. Id. at 15. He also stated that Mother had

previously enrolled in inpatient drug and alcohol treatment at Ambrosia, but

                                    - 11 -
J-A21022-21



she left against medical advice after completing only half of the program. Id.

at 16. Further, Mr. Kipp indicated that Mother had failed to participate in any

mental health treatment or complete an evaluation through BHS. Id. at 16-

17. Finally, Mr. Kipp testified that although Mother was referred to CEU for

nine random drug screens, she completed only one.          That test came back

positive for PCP, benzodiazepine, and cocaine in February of 2021. See id.

at 14.

         Under these circumstances, the record supports the trial court’s

conclusion that Mother’s continued incapacity has caused Child to be without

essential parental care and that the causes of that incapacity cannot or will

not be remedied. See C.M.K., 203 A.3d at 262; Z.P., 994 A.2d at 1117-18.

Although we recognize that Mother attempted to complete at least some of

her SCP objectives, her efforts were insufficient to preserve her parental rights

under Section 2511(a)(2). See Z.P., 994 A.2d at 1117 (stating that a parent’s

“efforts may be insufficient to remedy parental incapacity under [Section

2511(a)(2)]”); see also E.A.P., 944 A.2d at 82 (explaining that “the language

in subsection (a)(2) should not be read to compel courts to ignore a child’s

need for a stable home and strong, continuous parental ties,” particularly

when “disruption of the family has already occurred and there is no reasonable

prospect for reuniting it” (formatting altered)).

         Therefore, we discern no abuse of discretion by the court in determining

that Mother’s conduct warrants termination under Section 2511(a)(2). See

S.P., 47 A.3d at 826-27; see also R.N.J., 985 A.2d at 276. Accordingly,

                                       - 12 -
J-A21022-21



Mother is not entitled to relief. See M.T., 101 A.3d at 1179 (stating that we

may affirm a termination order based on any subsection of Section 2511(a)).

                                Section 2511(b)

      Mother also challenges the trial court’s conclusions regarding Child’s

best interests under Section 2511(b).         Mother contends that there was

“insufficient evidence as to whether or not there was a bond between [Child]

and Mother.” Mother’s Brief at 24. Further, she claims that “there was scant

testimony concerning the likely effect on [Child] of permanently severing any

bond that might exist.”   Id.    Therefore, Mother argues that DHS failed to

present clear and convincing evidence that termination was in Child’s best

interest and the trial court erred in failing to conduct a proper analysis. Id.

at 25-26.

      Section 2511(b) states:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. . . .

23 Pa.C.S. § 2511(b).

      This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but the focus of Section 2511(b) is on the

child. See In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).




                                     - 13 -
J-A21022-21



In reviewing the evidence in support of termination under Section 2511(b),

our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In In re E.M., 620 A.2d [481,
      485 (Pa. 1993)], this Court held that the determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations omitted).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008).

      Nonetheless, the mere existence of a bond or attachment of a child to a

parent will not necessarily result in the denial of a termination petition, as

“[e]ven the most abused of children will often harbor some positive emotion

towards the abusive parent.”     T.S.M., 71 A.3d at 267 (citation omitted).

Further, “[t]he continued attachment to the natural parents, despite serious

parental rejection through abuse and neglect, and failure to correct parenting

and   behavior   disorders   which   are   harming   the   children   cannot   be

misconstrued as bonding.” Id. (citation omitted).




                                     - 14 -
J-A21022-21


      As this Court has noted, “a parent’s basic constitutional right to the

custody and rearing of . . . her child is converted, upon the failure to fulfill . .

. her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citations

omitted).

      Nonetheless, “[w]hen examining the effect upon a child of severing a

bond, courts must examine whether termination of parental rights will destroy

a ‘necessary and beneficial relationship,’ thereby causing a child to suffer

‘extreme emotional consequences.’ In re Adoption of J.N.M., 177 A.3d 937,

944 (Pa. Super. 2018) (citation omitted).

      Here, the trial court addressed Child’s best interests as follows:

      Based on the evidence, this court determined that [Child] would
      not suffer any irreparable harm if Mother’s parental rights were
      terminated.     After spending several weeks in the NICU on
      morphine maintenance, [Child] was discharged from the hospital.
      She was placed in her current kinship home, where she has
      resided since then. There was compelling testimony presented at
      the TPR hearing that [Child] is not bonded with Mother and has
      no parent-child relationship with her. Mother’s visits with [Child]
      were to be supervised weekly at the agency for one hour, and her
      visits have never progressed further throughout the duration of
      the case. While Mr. Kipp testified that [Child] recognizes Mother
      at visits, she has never asked about her nor expressed a desire to
      see Mother.

      By failing to fully comply with her single case plan objectives,
      Mother has demonstrated that she is not interested in maintaining
      a parent-child relationship with [Child]. In determining the best
      interest of the child, this court must consider both the needs and
      welfare of the child such as love, comfort, security, and stability.
      [Child] does not look to Mother to meet these needs. [Child’s]


                                         - 15 -
J-A21022-21


      kinship family, however, does provide [Child] with love, support,
      care, comfort, and stability. [Child] looks to her kinship parents
      to meet her basic needs. Mr. Kipp testified that [Child] is bonded
      with her kinship family, is very happy in the home, and has lived
      there her entire life except when she was hospitalized.
      Additionally, the kinship parents’ home is a pre-adoptive home
      and [Child] lives there with her siblings. Clear and convincing
      evidence was presented to establish that there would be no
      irreparable harm caused to [Child] if this court terminated
      Mother’s parental rights. For these reasons, this court properly
      found that it would be in the best interest of [Child] to grant DHS’s
      petition to terminate the parental rights of Mother pursuant to
      [Section] 2511(b).

Trial Ct. Op. at 14-15.

      Based on our review of the record, we discern no basis to disturb the

trial court’s finding that termination of Mother’s parental rights would best

serve Child’s needs and welfare. See T.S.M., 71 A.3d at 267.

      As noted previously, the trial court credited Mr. Kipp’s testimony that

there was no discernible bond between Mother and Child.               See N.T.

Termination Hr’g at 19-23 (reflecting Mr. Kipp’s testimony that although Child

recognized Mother, there was no mother-child bond between them; Child

never asked to visit Mother or expressed a desire to see her, and Child did not

get upset when the visits ended).     The trial court also credited Mr. Kipp’s

statement that Child shares a bond with her foster parents, who provide a

stable and healthy environment for Child, and are the only parents she has

ever known. Id. at 30-35. Therefore, the record supports the trial court’s

conclusion that no bond existed between Mother and Child, and that

termination would serve Child’s best interests. See K.Z.S., 946 A.2d at 762-

63; R.N.J., 985 A.2d at 276. Further, this Court has stressed that “a child’s

                                     - 16 -
J-A21022-21



life cannot be held in abeyance while a parent attempts to attain the maturity

necessary to assume parenting responsibilities.” Interests of D.R.-W., 227

A.3d 905, 914 (Pa. Super. 2020) (citation omitted and formatting altered).

      For these reasons, we discern no abuse of discretion by the trial court

in applying Section 2511(b).        See S.P., 47 A.3d at 826-27.     Accordingly,

Mother is not entitled to relief.

                          Goal Change to Adoption

      Mother also challenges the trial court’s decision to change Child’s

permanency goal from reunification to adoption. Mother’s Brief at 26. First,

Mother claims that the trial court failed to consider DHS’s alleged failure to

make reasonable efforts to assist Mother with reunification.          Id. at 28.

Further, Mother argues that the trial court was “unsympathetic as to providing

Mother with any more ‘ample time and opportunity’” to complete her

objectives and denying her request for an in-person hearing, although “[t]he

mere passage of time – without reasonable efforts being made to assist

Mother – cannot suffice.” Id. at 28-29. Finally, Mother concludes that “DHS

did not prove by ‘clear and convincing’ evidence that changing the goal to

adoption would be in [Child’s] best interests, and the trial court erred in not

conducting a proper analysis.” Id. at 30.

      Initially, we note that in light of our decision to affirm the trial court’s

termination decree, Mother’s challenge to the goal change order is moot. See

D.R.-W., 227 A.3d at 917 (concluding that the parent’s goal change claim was

moot in light of this Court’s decision to affirm the trial court’s termination

                                       - 17 -
J-A21022-21



decrees and noting that “[a]n issue before a court is moot if in ruling upon the

issue the court cannot enter an order that has any legal force or effect”

(quoting In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002)).             Therefore,

Mother is not entitled to relief on this claim.6,7

                                     Due Process

       Finally, Mother claims that the trial court violated her due process rights

by rejecting her request for an in-person hearing and conducting the

termination hearing remotely.8 Mother’s Brief at 15.

       By way of background to this issue, the trial court explained:

____________________________________________


6 In any event, as noted previously, Child has been in kinship care since her
birth in June of 2019. Since that time, Father and Mother have made minimal
progress in achieving their service plan goals. Based on testimony presented
at the termination hearing, the trial court concluded that Child’s placement
remained necessary. Further, the trial court found that Child’s placement was
appropriate and feasible, noting that Child “is well-adjusted and has been
thriving in her kinship family’s home. [Child] resides there with two other
siblings, and has a strong bond with her kinship parents, as well as everyone
else in the kinship home.” Trial Ct. Op. at 15. Importantly, the trial court
credited Mr. Kipp’s testimony that adoption was in Child’s best interest. Id.
at 6. Under these circumstances, we would find no abuse of discretion by the
trial court in changing Child’s permanency goal to adoption. See R.J.T., 9
A.3d at 1190; D.R.-W., 227 A.3d at 917-18.

7 To the extent Mother raises DHS’s alleged failure to make reasonable efforts
toward reunification, we note that the Juvenile Act does not require a showing
of reasonable efforts in order to terminate parental rights. See In re D.C.D.,
105 A.3d 662, 673-74 (Pa. 2014). Therefore, this claim is meritless.

8 Mother did not include this issue in her statement of questions. See
Pa.R.A.P. 2116(a) (stating that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby”).
However, because this claim is encompassed in Mother’s overall challenge to
the termination proceedings, we decline to find waiver.

                                          - 18 -
J-A21022-21


       On March 16, 2020, the Supreme Court of Pennsylvania issued an
       order declaring a general, statewide judicial emergency due to the
       global pandemic caused by COVID-19. On March 17, 2020, the
       Honorable Idee C. Fox, President Judge of the Court of Common
       Pleas [in] Philadelphia County, ordered that all First Judicial
       District court proceedings be suspended. To preserve the interest
       of justice and not to delay dependency proceedings further, on
       April, 2, 2020 an order was issued that the that the Philadelphia
       Family Court building would remain closed to the public, but that
       dependency proceedings may be conducted remotely using
       Advanced Communication Technology (ACT).[9] Since then, the
       majority of dependency proceedings in Philadelphia in 2020 and
       2021 were conducted remotely using ACT. On June 21, 2021, the
       Supreme Court of Pennsylvania issued an order stating that the
       Unified Judicial System would return to pre-pandemic status on
       July 6, 2021.

       On the day of the TPR hearing[, May 10, 2021], Mother’s counsel
       requested an in-person hearing. Mother’s counsel argued that
       because client was not able to have a videoconference on her
       device, the Court would not be able to assess Mother’s demeanor
       and credibility and Mother would be at a disadvantage. When
       asked why Mother’s counsel waited until the day of the TPR
       hearing to request an in-person hearing, her response was that
       she just found out about Mother’s technological issue that day.
       This court found that it was capable of conducting hearings and
       assessing witness credibility with or without video, and the
       hearing proceeded remotely.

Trial Ct. Op. at 16.

       On appeal, Mother argues that “even in administrative proceedings,

which generally have less constitutional and legal protections for parties, [d]ue

[p]rocess has been frequently protected[, a]nd decisions based upon ‘remote’
____________________________________________


9 Advanced communication technology includes, but is not limited to:
systems providing for two-way simultaneous communication of image
and sound; closed-circuit television; telephone and facsimile
equipment; and electronic mail. See Pa.R.J.A. No. 1952(A)(2)(e) &
cmt. (citing Pa.R.Crim.P. 103 for the definition of advanced
communication technology).


                                          - 19 -
J-A21022-21



hearings have frequently been reversed upon appeal.” Mother’s Brief at 15

(citing Knisley v. Com., Unemployment Comp. Bd. of Review, 501 A.2d

1180 (Pa. Cmwlth. 1985) (concluding that courts cannot conduct telephone

hearings in unemployment compensation matters without promulgating

guidelines     to   protect   due   process   rights)   and   Weston   v.     Com.,

Unemployment Comp. Bd. of Review, 520 A.2d 953 (Pa. Cmwlth. 1987)

(same)). Mother argues that, because there were no procedural “safeguards”

outlined in the emergency orders issued by our Supreme Court, the trial court

violated her due process rights by conducting a remote hearing.             Mother’s

Brief at 17.

      “A question regarding whether a due process violation occurred is a

question of law for which the standard of review is de novo and the scope of

review is plenary.”      Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa.

Super. 2017) (citation omitted).

      [I]t is well-settled that any individual whose parental rights are to
      be terminated must be afforded due process – that is, certain
      procedural safeguards. See In re A.N.P., 155 A.3d 55, 66 (Pa.
      Super. 2017) (citing In re Interest of K.B., 763 A.2d 436, 439
      (Pa. Super. 2000)); see also Santosky v. Kramer, 455 U.S.
      745, 753 (1982) (“The fundamental liberty interest of natural
      parents in the care, custody, and management of their child does
      not evaporate simply because they have not been model parents
      or have lost temporary custody of their child to the State.”). “Due
      process requires nothing more than adequate notice, an
      opportunity to be heard, and the chance to defend oneself in an
      impartial tribunal having jurisdiction over the matter.” A.N.P.,
      155 A.3d at 66. (citation omitted).




                                       - 20 -
J-A21022-21



In re Adoption of K.M.D., 261 A.3d 1055, 1059 (Pa. Super. 2021) (some

formatting altered).

      This Court has explained that “[d]ue process is flexible and calls for such

procedural protections as the situation demands.” See In re Adoption of

Dale A., II, 683 A.2d 297, 300 (Pa. Super. 1996) (citations omitted).

Therefore, although parents have a due process right to participate in

termination proceedings, that right is “not violated merely because he or she

is not able to attend the termination hearing. Rather, the more important

question is whether the procedure offered or employed adequately served to

convey the parent’s testimony regarding the proposed termination.”            In

Interest of A.P., 692 A.2d 240, 243-44 (Pa. Super. 1997) (emphasis added)

(finding no due process violation where the father participated in the hearing

via telephone); see also Dale A., 683 A.2d at 299 (rejecting a due process

claim where the father provided testimony through interrogatories brought to

court by his attorney)).

      Here, the trial court addressed Mother’s claim as follows:

      Because this court was able to assess Mother’s credibility without
      video access, the TPR hearing proceeded remotely.

      This court followed the First Judicial District of Pennsylvania’s
      Court Order by conducting hearings remotely using ACT for
      COVID-19 prevention. This court ruled based on the evidence
      presented and did not err in terminating Mother’s parental rights
      during a remote hearing.

                              *     *     *

      Mother was appointed counsel to represent her at each listing. At
      each listing, and specifically at the TPR hearing on May 10, 2021,


                                     - 21 -
J-A21022-21


      Mother was never denied the opportunity to participate, testify,
      and present evidence and witnesses on her own behalf. Mother,
      through her attorney, participated at this hearing, testifying and
      cross-examining witnesses. Because due process only requires
      notice, an opportunity to be heard, and the chance to defend
      oneself in an impartial tribunal, Mother’s due process rights were
      not violated.

Trial Ct. Op. at 16-17.

      Based on our review of the record, we agree with the trial court’s

conclusion. As noted previously, all parties participated in the termination

hearing remotely in light of the ongoing COVID-19 pandemic.          Although

Mother did not have video capabilities on her cell phone, she was able to

meaningfully participate in the hearing by providing her testimony over the

phone. Further, Mother was also represented by counsel, who cross-examined

DHS’s witnesses and argued on Mother’s behalf. Under these circumstances,

we find no basis to conclude that the trial court violated Mother’s due process

rights by taking her testimony over the phone or by conducting the hearing

remotely. See A.P., 692 A.2d at 243-44; see also Dale A., 683 A.2d at 299-

301. Accordingly, Mother is not entitled to relief.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/1/2022


                                     - 22 -